Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

Figures 6A and 6B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somogyi (US Patent No. 4,070,821). With regard to Claim 1, Somogyi discloses a battery holding device comprising: a battery holding member ( that holds a battery (30, 32); and a plate (12) that houses the battery holding member, wherein the battery holding member includes: a fastener (36, 38) that is fixed to the plate; and a battery holder (46) that holds the battery, and the battery holder is arranged at a position where the battery holder does not contact the plate.
With regard to Claim 2, Somogyi discloses the battery holding member being a terminal plate made of metal (Somogyi, Claim 6).

With regard to Claims 5-7, Somogyi discloses the plate including a battery compartment (Fig. 1) that houses the battery, the battery holder is arranged at a bottom (Fig. 1) in the battery compartment, the fastener is: provided with a connector (38) that is provided on a rim part (Fig 1) of the battery holder so as to be bent with respect to the battery holder; connected to the battery holder via the connector; and fixed to an upper surface (Fig. 1) of the plate around the battery compartment, and the connector is arranged in a recess (where 38 is inserted) that is recessed into a wall (Fig. 1) of the battery compartment so as not to contact the plate.
With regard to Claims 8-11, Somogyi discloses a timepiece (10) comprising: the battery holding device; and a timepiece case (14) that houses the battery holding device.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having batteries, battery holding members and fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833